Citation Nr: 0104661	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  94-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder of 
both hands, secondary to service-connected tinea pedis.

3.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
peptic ulcer disease with duodenitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
December 1975 and from May 1978 to November 1981.  He has 
been represented throughout his appeal by the Disabled 
American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Pittsburgh Regional Office (RO).  By a rating action in 
November 1992, the RO denied the veteran's claim of 
entitlement to service connection for tinnitus, as well as 
his claims for increased ratings for tinea pedis, bronchial 
asthma, headaches as a residual of scalp injury, and peptic 
ulcer disease with duodenitis.  A notice of disagreement 
(NOD) as to that rating decision was received in January 
1993.  A statement of the case (SOC) was issued in February 
1993, and a substantive appeal was received in April 1993.  
Additional medical records were received and a VA 
compensation examination was conducted in December 1993.  
Thereafter, a rating action in January 1994 confirmed the 
denial of the claim for increased ratings.  A supplemental 
statement of the case regarding all the claims was issued in 
February 1994.  

Following the receipt of additional medical records in April 
and May 1994, a rating action in May 1994 confirmed the 
denial of increased ratings for headaches, peptic ulcer 
disease, and tinea pedis.  Another VA Form 9 (Appeal to Board 
of Veterans' Appeals) was received in June 1994.  A VA 
compensation examination was conducted in September 1995.  
Additional medical records were received from November 1997 
through May 1998, and another VA examination was conducted in 
May 1998.  Medical records from the Social Security 
Administration were received in August 1998.  By a rating 
action in October 1998, the RO confirmed the previous denials 
of service connection for tinnitus as well as the denials of 
increased ratings for bronchial asthma, tinea pedis, 
headaches, and peptic ulcer disease with duodenitis.  An SSOC 
pertaining to those claims was issued in October 1998.  

A VA compensation examination was conducted in October 1999.  
Thereafter, a rating action in November 1999 denied the 
veteran's claim of entitlement to service connection for skin 
condition of the hands, secondary to the service-connected 
tinea pedis.  An NOD as to that determination was received in 
December 1999.  An SOC was issued in January 2000.  In June 
2000, the veteran's representative submitted a statement that 
the Board construes as a substantive appeal in lieu of a VA 
Form 9.  The veteran has, therefore, perfected an appeal with 
regard to this issue.  See Archbold v. Brown, 9 Vet.App. 124 
(1996).  For this reason, such issue is properly before the 
Board for appellate review.  

By rating actions in April and October 1998, the RO denied 
service connection for a kidney disorder, and a bladder and 
prostate disorder.  The veteran was notified of those 
determinations and of his appellate rights by letters dated 
in April and October 1998, respectively.  By rating action in 
January 2000, the RO denied the veteran's claim of 
entitlement to service connection for a back and a knee 
disorder (to include arthritis).  The veteran was notified of 
that determination and of his appellate rights by letter 
dated in January 2000.  It appears that no notice of 
disagreement with those determinations has been submitted 
and, therefore, those issues are not in proper appellate 
status and will not be addressed herein.  38 U.S.C.A. § 7105 
(West 1991).  

In February 2000, the veteran submitted to the RO, through 
his representative, several items, which were forwarded to 
the Board by the RO in September 2000.  Included among them 
was a VA Form 9, signed by the veteran and left blank in 
those spaces where appeal issues and arguments are solicited.  
In the space where his desires regarding a personal hearing 
are to be noted, the veteran checked a box indicating, "I do 
not want a BVA hearing."  On an attached VA Form 21-4138 
(Statement in Support of Claim), the veteran stated that he 
was "filing a 9 form, requesting a personnel [sic] hearing 
in Pittsburgh at your earliest convenience."  The Board 
interprets the apparent inconsistency between the disclaimer 
of a hearing before the Board, and the request for a hearing 
at the RO, as indicating that the veteran desires a hearing 
before a Hearing Officer at the RO on one or more of the 
issues, discussed above, which is not currently before the 
Board on appeal.  Accordingly, we refer that matter to the 
RO, to obtain clarification as to the issues which the 
veteran and his representative wish to address at a hearing, 
and to schedule a hearing at an appropriate time.

Also among the materials submitted to the RO in February 
2000, and referred to the Board in September 2000, are 
several excerpts from medical publications, and a report of a 
visit by the veteran to a VA clinic in January 2000.  These 
items will be discussed in the decision of the Board, below.


FINDINGS OF FACT

1.  The service medical records are negative for any 
complaints or findings of tinnitus.  

2.  The veteran has not submitted, nor does the record 
contain, any competent medical evidence linking tinnitus, 
first reported many years following service, to any incident 
in service, or to a service-connected disability.  

3.  Before March 1998, the veteran's bronchial asthma 
symptomatology most closely approximated the criteria for a 
mild degree of disability under the rating criteria in effect 
before October 7, 1996, and pulmonary function test results 
in November 1997 showed FEV-1/FVC of 73 percent, as 
applicable under the regulations in effect on and after 
October 7, 1996. 

4.  The veteran's bronchial asthma is currently manifested by 
dyspnea on exertion requiring daily medications, and by 
tightness in the chest, coughing, and chest pain; a March 
1998 pulmonary function test showed FEV-1/FVC of 69 percent.  

5.  Based upon the March 1998 findings, there is an 
approximate balance of positive and negative evidence as to 
whether the veteran's bronchial asthma meets the pulmonary 
function test results for a higher rating under the post-
October 1996 rating criteria.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  Giving the benefit of the doubt to the veteran, the 
criteria for a 30 percent disability rating for bronchial 
asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-97 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.102, 4.7; 38 C.F.R. § 4.97, Diagnostic Code 6602 
(effective prior to Oct. 7, 1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (effective on and after Oct. 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record reflects that the veteran served on active duty 
from August 1974 to December 1975 and from May 1978 to 
November 1981; his military occupational specialty was 
rifleman.  The service medical records are negative for any 
complaints or findings of tinnitus.  During his first period 
of active service, in November 1974, the veteran was seen for 
complaints of skin peeling between the toes and the plantar 
aspect of the foot.  In August 1975, the veteran was seen for 
a fungal rash and dry cracked skin of the feet; similar 
symptoms were reported in November 1975.  

The service medical records further indicate that the veteran 
was seen in March 1981 for complaints of chest symptoms 
whenever he was painting; he also complained of difficulty 
breathing, wheezing, coughing, and tightness in the chest.  
The veteran appeared before a Medical Board in May 1981, with 
a diagnosis of bronchial asthma.  It was noted that, during 
the previous week, he had presented to sick bay several times 
with symptoms of cough and shortness of breath; it was noted 
that, when he was removed from his primary work space, he 
experienced a significant improvement of the symptoms.  It 
was reported that the veteran was noted to have a duodenal 
ulcer in October 1980, which was currently asymptomatic and 
considered to be resolved.  On examination, the lungs 
expanded normally; breath sounds were normal without wheezes 
or rales; the remainder of the examination was normal.  A 
chest X-ray revealed mild blunting of the cardiophrenic 
angle, thought probably due to an old scar; a pulmonary 
function test revealed a mild obstructive defect with marked 
improvement following bronchodilator, and consistent with the 
diagnosis of asthma.  The pertinent diagnosis was bronchial 
asthma and peptic ulcer disease, resolved.  It was the 
opinion of the Medical Board that the presence of asthma 
rendered the veteran unfit for further military service.  

In May 1981, the veteran was seen for complaints of 
epigastric distress; he indicated that he had been on Tagamet 
for the past 6 months.  The veteran also complained of a 
fungal infection of the heels, with dry cracking skin and 
bleeding.  The pertinent diagnosis was tinea pedis.  In June 
1981, the veteran was seen for complaints of chest pain, 
contusion, and stomach cramps.  The diagnostic impression was 
probable bronchitis and peptic ulcer disease.  The veteran 
was seen in October 1981 for complaints of epigastric burning 
pain, which increased with spicy foods; he noted slight 
improvement with Mylanta.  An endoscopy performed in October 
1981 revealed large, slightly pliable duodenal folds in the 
bulb and second portion of the duodenum; the diagnosis was 
duodenitis.  

At his initial VA examination in March 1982, the veteran 
complained of chest pain, shortness of breath, difficulty 
breathing, difficulty sleeping, and stomach pain.  He 
complained of dyspnea on exertion with climbing one flight of 
stairs, and chest pain; he stated that the pain lasted from 
30 minutes to all day.  He also complained of epigastric pain 
and discomfort upon eating fatty foods.  The lungs were clear 
to auscultation and percussion.  The abdomen was soft, with 
slight epigastric tenderness.  The esophagus had normal 
swallowing mechanism.  The stomach had normal mucosal pattern 
and normal peristalsis; no ulcer involving the stomach was 
seen.  The duodenal bulb was normal; however, slight 
prominence of the mucosal folds was seen in the duodenum, 
thought to be related to duodenitis.  Chest X-ray revealed no 
active disease; minimal pleural thickening was noted in the 
left base, and blunting of the left CP angle due to pleural 
thickening.  A pulmonary function test revealed a minimal 
obstructive lung defect.  The pertinent diagnoses were 
history of peptic ulcer disease, and dyspnea and mild chest 
pain on exertion.  Similar findings were reported on 
examination in July 1982; however, at that time, spirometry 
was within normal limits.  The pertinent diagnoses were 
history of peptic ulcer and history of bronchial asthma.  

VA outpatient treatment reports dated from November 1983 to 
April 1984 reflect that the veteran received follow-up 
evaluation for asthma and tinea pedis; no pertinent clinical 
findings were reported pertaining to those disabilities.  

On VA examination in August 1984, the lungs were clear to 
auscultation and percussion; the abdomen was soft and 
nontender, with no palpable masses.  A chest X-ray study 
revealed an old adhesion at left costophrenic angle; however, 
no recent pulmonary abnormality was noted.  Gastric 
examination showed normal appearing distal esophagus and 
stomach; the first portion of the duodenum did not show the 
ulcer crater seen in films of July 1982, but there was still 
deformity of the duodenal cap, which was determined to not be 
characteristic of active ulcer.  A pulmonary function test 
revealed mild obstructive airway disease.  The diagnoses were 
history of bronchial asthma and history of peptic ulcer.  

VA treatment reports dated from November 1985 to May 1986 
reflect follow up evaluation for a number of disabilities; 
however, no pertinent clinical findings were reported 
pertaining to the disabilities currently at issue.  

During a VA compensation examination in August 1986, the 
veteran complained of suffering from asthma ever since he 
painted airplanes in 1978, although he reported having 
problems with shortness of breath as far back as in 1976; he 
indicated that he took Theolair and a "puffer" for his 
asthma.  He also complained of dyspepsia once a day, lasting 
approximately 30 minutes to all day, with epigastric burning 
and nausea but no vomiting.  He indicated that his pain was 
sometimes exacerbated but sometimes alleviated by eating, and 
he took Tagamet.  The veteran also complained of severe 
headaches 4 to 5 times a day; he described a constant pain 
that felt like "your head is going to explode," lasting 
approximately 30 to 45 minutes and relieved by medication.  
He stated that the headaches were in his forehead, 
bilaterally.  Upon clinical evaluation, the veteran had mild 
expiratory wheezing at the lung bases, with decreased breath 
sounds bilaterally.  Bowel sounds were present, with no 
organomegaly or masses, and no tenderness.  A chest X-ray in 
July 1976 was negative for any active pulmonary disease; 
however, the findings revealed old pleural blunting of the 
left costophrenic angle.  A pulmonary function test revealed 
findings of possible ventilatory impairment.  The pertinent 
diagnoses were asthma, muscle tension headaches, and 
dyspepsia.  

Received in November 1988 were VA outpatient treatment 
reports dated from May 1986 to July 1988, which show that the 
veteran continued to receive clinical attention and treatment 
for his peptic ulcer disease and bronchial asthma.  The 
veteran was referred to dermatology in November 1986 for 
evaluation of lesions on his feet; the impression was chronic 
hyperkeratosis of the soles and heels.  The records indicate 
that the veteran was seen in August 1987 after suffering an 
asthma attack; it was noted that a pulmonary function test 
showed only mild obstructive pulmonary disease.  During a 
clinical visit in July 1988, the veteran complained of left 
chest pain with coughing on a daily basis, which eased with 
relaxation; he also complained of shortness of breath and of 
gastric upset after meals, relieved by Mylanta and 
Cimetidine.  Examination revealed mild shortness of breath, 
with scattered rhonchi in the lungs.  The assessment was 
chronic obstructive pulmonary disease, history of 
hyperacidity, and acute bronchitis.  

The veteran was afforded a VA compensation examination in May 
1989, at which time he complained of headaches, as well as 
problems with his feet, lungs and stomach; he reported a 
history of asthma that caused shortness of breath on physical 
exertion, and for which he was on medication.  On 
examination, the veteran was described as being 5'11" and 
weighing 200 pounds; the lungs were clear to percussion and 
auscultation.  The abdomen was soft, with no masses and no 
tenderness over the epigastrium.  A rectal examination was 
negative for any masses or blood.  It was noted that the 
veteran had a surgical scar, measuring 21/2 inches, on the 
right side of his abdomen, as a result of being stabbed in 
1973.  A pulmonary function test revealed findings of mild 
obstructive pulmonary impairment; a chest X-ray was negative 
for any recent pulmonary infiltrations or effusion, but there 
was evidence of minimal old pleural blunting of the left 
costophrenic angle.  An upper gastrointestinal (UGI) series 
was reported to be normal.  The pertinent diagnoses were 
bronchial asthma; headaches, residuals of head injury; peptic 
ulcer disease; and tinea pedis.  

Received in July 1989 were VA outpatient treatment reports 
dated from January 1988 to May 1989, which show that the 
veteran continued to receive ongoing clinical attention and 
treatment of symptoms associated with his bronchial asthma 
and peptic ulcer disease.  These records also indicate that 
the veteran received treatment for a skin disorder of the 
feet.  A chest X-ray performed in May 1989 revealed findings 
reported on previous examination in 1986.  

Received in June 1992 were private treatment reports, dated 
from January 1992 to June 1992, reflecting evaluation and 
treatment mainly for low back pain and right wrist 
disability.  During a clinic visit, the veteran complained of 
recurring chest pain that was rather constant and occurred 
primarily in the morning and evening hours.  He also 
complained of shortness of breath with walking up steps.  He 
reported chronic fatigue, and indicated that his activity was 
limited by shortness of breath.  On examination, the lungs 
initially had a few rhonchi which cleared with further 
respirations; there was no wheezing.  There was no chest wall 
tenderness.  The abdomen had a notable scar on the right 
lower quadrant, status post knife wound; there was no 
organomegaly or tenderness.  Stool tested hem negative.  He 
had chronic scaling over the soles of the feet.  The 
pertinent diagnoses indicated probable chronic bronchitis; 
chest pain, certainly unlikely cardiac in etiology; and 
dyshydrautic eczema of the soles of the feet.  

Received in July 1992 was the report of a private examination 
conducted by Dr. Mark Rozick in July 1992, at which time the 
veteran reported a constant low-pitched tinnitus bilaterally 
that had been present for about two years.  He also noted 
diminished hearing over that entire time period.  The veteran 
stated that he had not complained about this in the past, as 
he was self-conscious about it; he noted that the hearing 
deficits were worsening but the tinnitus was constant and 
unchanged.  It was noted that he had a history of noise 
exposure, as he had worked painting aircraft and was exposed 
to the jet aircraft noise.  The tympanic membranes were 
perfectly clear; there was a little bit of scarring noted, 
particularly in the right tympanic membrane.  Both tympanic 
membranes moved well to insufflation.  There was no 
retroauricular adenopathy, tenderness, or masses.  The lungs 
were clear.  The soles of the feet showed significant 
fissuring, and some scattered scaling as well.  Audiometry 
showed diffuse hearing loss, both right and left, throughout 
all frequencies tested.  The examiner stated that he 
suspected the veteran's bilateral tinnitus was related to his 
hearing loss; he also noted that the chances of acoustic 
neuroma being present bilaterally would be quite unlikely.  

The veteran again underwent a VA compensation examination in 
September 1992, at which time he reported having suffered a 
head injury in 1981 while walking on an airfield, when he 
collided with the wing of a plane.  He indicated that he had 
suffered from headaches ever since that incident.  The 
veteran described the headaches as episodic, of sudden onset, 
bifrontal throbbing pain lasting from hours to two to three 
days.  He noted that the episodes occurred at a frequency of 
one to two per month.  It was noted that there was no 
prodrome, and the headaches were not associated with nausea 
or vomiting or photophobia.  A neurological examination was 
reported to be unremarkable.  The assessment was post-
traumatic headaches, frequency one to two per month.  


The veteran was also afforded examinations in October 1992, 
at which time it was reported that he had a history of 
dermatitis of both feet since military service; at the time 
of the examination, it was noted that the veteran had 
erythema and scaling, and fissures on the heels of both feet.  
He stated that the fissures would sometimes open up and 
bleed, causing him problems with ambulation.  The diagnosis 
was dermatophytosis, feet.  During a special examination for 
trachea and bronchi disability, the veteran complained of 
shortness of breath all the time, with occasional wheezing.  
He asserted that inhaling paint while in service had caused 
his lung disorder.  He was noted to have clubbing of the 
fingers, but no cyanosis was noted.  The veteran reported 
having a bloody cough, grayish and black.  The veteran also 
reported shortness of breath with minor exertion going up a 
few steps; he noted severe shortness of breath.  The examiner 
noted that pulmonary function tests revealed reduced FEF of 
25 percent and reduced FEV1, which were interpreted as 
suggestive of mild obstructive lung disease.  A chest X-ray 
was negative for any active pulmonary disease.  The pertinent 
diagnoses were chronic bronchitis and bronchial asthma.  

In October 1992, the veteran was also afforded a stomach 
examination, at which time it was noted that he weighed 198 
pounds; the previous year, he had weighed 210 pounds.  He 
denied any periodic vomiting or hematemesis.  He reported 
epigastric pain and burning in the stomach almost every day, 
and stated that one year he had burning in the stomach almost 
360 times.  The veteran stated that the pain was relieved by 
antacid and Tagamet.  He described having black stools two 
days before.  A rectal examination revealed hemorrhoidal tags 
at 6 o'clock.  The prostate felt normal, and there was no 
blood in the stool, by hemoccult.  UGI study was reported 
normal.  The diagnosis was "rule out" peptic ulcer disease.  
The veteran was also accorded an audiology examination, at 
which time he reported problems with a constant bilateral low 
frequency hum most noticeably in quiet situations, dating 
back about one year.  On clinical evaluation, the ear canals 
were clear bilaterally; the tympanic membranes were intact, 
with normal landmarks.  Tinnitus was not found.  

Medical evidence of record in 1993, including VA as well as 
private treatment reports, indicates that the veteran 
received treatment during that period, mostly for a skin 
disorder.  A treatment note dated in August 1993 revealed a 
diagnosis of dermatophytosis.  In October 1993, he was 
diagnosed with keratodermatosis plantaris.  During a VA 
examination in December 1993, it was noted that the veteran 
had been treated for asthma since 1980; he stated that he was 
unable to walk more than 50 feet, and had acute exacerbations 
in damp weather.  There was no cyanosis or clubbing.  He had 
a chronic cough, productive of whitish sputum, with no 
hemoptysis.  There was noted to be no acute or chronic 
infection at the present time.  The diagnosis was chronic 
asthma, by history.

In December 1993, he was also seen for evaluation of tinea 
pedis, with complaints of tenderness in his feet despite 
therapy.  He stated that the condition tended to get better 
in the summer and worse in the winter.  At that time, he also 
complained that the eruption was present on his hands.  
Examination showed extremely thickened skin with fissuring, 
tenderness, peeling, and cracking of the entire soles; there 
was mild scaling, which was KOH positive, in the webs between 
the fourth and fifth toes, bilaterally.  It was noted that a 
similar eruption, less severe but also somewhat tender, with 
peeling and cracking, was present over the palms.  The 
impression was hyperkeratosis palmaris et plantaris, and mild 
tinea pedis, involving the webs between the toes.  .  

Medical evidence of record dated from February 1994 through 
September 1995, including VA as well as private treatment 
reports, reflects that the veteran continued to receive 
clinical attention and treatment for several disabilities.  
Among these records is the result of a pulmonary function 
test performed in February 1994, indicating that 
prebronchodilator spirometry suggested a mild obstructive 
ventilatory defect, even more pronounced at low lung volumes.  
A medical statement from Dr. Mark S. Rozick, dated in March 
1994, indicated that he had followed the veteran over the 
past three years for a number of medical problems, including 
asthmatic bronchitis.  He was referred to a dermatologist in 
April 1993, and was diagnosed as having keratoderma with 
secondary tinea infection.  Dr. Rozick stated that fungal 
cultures at that time did document trichmophyton rubrum, and 
thus confirmed tinea infection; his symptoms were on a 
chronic basis and typically followed a pattern of 
exacerbations and remissions.  He was seen in May 1994 for 
complaints of stomach pain and ingestion; he was reported to 
have mild gastritis.  Treatment reports dated in 1995 reflect 
treatment primarily for a back disorder, not currently on 
appeal.  

The veteran was afforded a VA compensation examination in 
September 1995, at which time it was noted that he was taking 
a number of medications -- prescription medications that were 
furnished for lung disease, headaches, skin disease, and a 
stomach disorder.  It was noted that he had last worked in 
1992 when he was employed in a food factory.  He had then 
been involved in an automobile accident and, since then, had 
not been able to work as a result of a significant disability 
of his back.  At the time of the examination, he complained 
of persistent cough, intermittent wheezing, and a significant 
decrease of exercise capacity over the past two years. He 
said he was unable to walk as far or as fast as he used to.  
The veteran indicated that he used a number of medications, 
bronchodilators, and puffers that kept his disease under 
control.  On examination, the configuration of the chest was 
rotund.  There was decreased expansion during inspiration, 
and the breath sounds were symmetrically decreased in both 
lung fields distally in the bases; however, on that 
examination, there was no wheezing.  The skin was warm and 
dry; color was fair, and there was no clubbing or cyanosis of 
the fingernails.  A pulmonary function test was conducted, 
and it revealed the veteran's FVC was 74 percent, his FEV-1 
was 67 percent, and his FEV-1/FVC was 91 percent; the 
interpretation was of mild restrictive ventilatory defect, 
suggesting the possibility of a superimposed early 
obstructive pulmonary impairment.  The diagnosis was chronic 
asthmatic bronchitis, with claimed decreased exercise and 
physical activity tolerance.  

Medical evidence of record dated from 1996 through 1998, 
including VA as well as private treatment reports, shows that 
the veteran continued to receive clinical attention and 
treatment for several disabilities.  During a clinical visit 
in October 1996 for evaluation of an orthopedic disorder, he 
was diagnosed with seborrheic dermatitis.  He was next seen 
in November 1996, at which time he complained of cracked 
hands and feet.  On examination, the hands revealed 
thickening and fissuring on the entire palmar aspects, with 
tenderness in the right lateral epicondyle and pain with 
supination.  The assessment was lateral epicondylitis; it was 
recommended that the veteran use rubber gloves.  A chest X-
ray performed in November 1997 was within normal limits.  A 
pulmonary function test was also conducted in November 1997, 
and it revealed that the veteran's FVC was 77.3 percent, his 
FEV-1 was 68.8 percent, and his FEV-1/FVC was 72 percent; the 
interpretation was mild obstructive pulmonary impairment and 
possible restrictive pulmonary impairment.  

The veteran was afforded a VA compensation examination in May 
1998, at which time it was noted that he continued to have 
additional difficulty breathing, with decreased exercise 
tolerance; he indicated that he could hardly walk up a flight 
of stairs and was unable to walk more than 100 yards on a 
flat surface.  He said he coughed on a daily basis, and that 
his expectoration of mucous was occasionally yellowish, but 
no blood was ever noticed.  He indicated that his condition 
prevented him from obtaining gainful employment.  It was also 
noted that the veteran was seen on a follow-up basis by the 
dermatologist, for treatment of a skin condition that had 
been diagnosed as chronic hyperkeratotic dermatitis of both 
the palms and the soles, producing fissures and itching, but 
it had never been established that he had dermatomycosis.  On 
examination of the chest, its configuration was rotund; 
expansion during inspiration was decreased, but clear, with 
no rales, rhonchi, or wheezing.  It was noted that a chest X-
ray and examination disclosed a moderate degree of emphysema; 
there were normal arterial blood gases at room air and 
resting.  It was also noted that there was moderate evidence 
of obstructive pulmonary disease.  A pulmonary function test 
was conducted, and it revealed the veteran's FVC was 89 
percent, his FEV-1 was 80.2 percent, and his FEV-1/FVC was 73 
percent; the interpretation was early small airways 
obstruction.  

Received in August 1998 were medical records from the Social 
Security Administration dated from October 1990 to June 1993, 
consisting of VA outpatient treatment records and examination 
reports and private treatment reports, showing ongoing 
clinical evaluation and treatment for several disabilities.  
The findings reflected in the VA documents were reported and 
discussed above.  

Received in December 1998 were VA outpatient treatment 
reports dated from March 1998 to December 1998, showing 
treatment for several disabilities.  Among these records is 
the report of a chest X-ray performed in March 1998, which 
revealed bilateral pleural thickening; it was noted that 
increased markings in the left lower lung zone were probably 
secondary to fibrosis.  A pulmonary function test performed 
in March 1998 showed an FEV1/FVC of 68 percent, pre-
bronchodilator, and 69 percent, post-bronchodilator; it was 
noted that the veteran had dyspnea on exertion, accompanied 
by tightness in his chest, chest pain, and coughing.  During 
a clinic visit in August 1998, it was noted that the veteran 
had hyperkeratosis of the hands and feet.  Among the records 
is a medical statement from a VA physician, dated in December 
1998, indicating that he had known the veteran for 4 to 5 
years and he had a history of dermatophytosis and asthma; he 
also noted that the veteran's conditions were becoming 
progressively worse.  

Received in May 1999 were VA treatment reports dated from 
December 1998 to May 1999, which show that the veteran 
continued to receive ongoing clinical evaluation and 
treatment for several disabilities.  During a clinical visit 
in December 1998, the veteran complained of ringing in his 
ears since 1980, worsening over the past years; however, no 
diagnosis of tinnitus was noted.  Among these records is a 
medical statement from a VA physician, dated in May 1999, 
indicating that the veteran had a chronic rash on both hands 
that was not responding well to treatment.  It was reported 
that he was being followed by dermatology, with visible 
breaks in his hands; it was noted that he had been unable to 
work.  

Received in September 1999 were private treatment reports 
dated from August 1999 to September 1999, showing clinical 
treatment for several disabilities.  These records show that 
the veteran was seen in August 1999 at a follow-up visit for 
a skin condition involving his hands.  Additional medical 
records were received from the SSA in September 1999, dated 
from December 1985 to April 1999, showing treatment for 
several disabilities over the years, including a skin 
disorder and bronchial asthma.  

The veteran again underwent a VA compensation examination in 
October 1999, at which time he indicated that he started 
having problems with a fungal infection in service; he stated 
that he had been treated intermittently with different kinds 
of topical preparations, with some relief, but not cured.  He 
also indicated that he had started to have involvement of his 
hands in 1998; since then, he said his hands had gotten 
worse.  On clinical evaluation, the second, third, and fourth 
interdigit spaces of both feet were shown to be slightly 
macerated, with marginal desquamation extending from the side 
of one toe to the other side of the toes.  The plantar 
surfaces of both feet showed diffuse thickening, with scaling 
and fissure formation along the side of the posterior part of 
both feet and heels.  The surfaces of both heels also showed 
diffuse thickening.  Both palmar surfaces showed diffuse 
thickening extending from the distal part of fingers to the 
palms; there were also several deep fissure formations 
located on the palmar sides of the fingers, and the thenar as 
well as hypothenar area.  KOH preparation of the scales from 
hands and feet showed an element of fungal hyphae.  The 
assessment was dermatophytosis and keratoderma.  The examiner 
stated that the veteran's hand and foot condition was the 
result of dermatophyte infections, and might be partly 
related to his atopic nature.  

Received in November 1999 were photographs of the veteran's 
hands and feet, showing cracking and open lesions of the feet 
and hands.  

As mentioned in the Introduction, above, several excerpts 
from medical publications were submitted to the RO in 
February 2000, and referred to the Board in September 2000.  
These items included discussions of skin disorders, from the 
Merck Manual of Geriatrics; lymphedema, from the Merck 
Manual; and cellulitis, also from the Merck Manual.

Also included in that submission was the report of a visit by 
the veteran to a VA dermatology clinic in Pittsburgh in 
January 2000, which the veteran had secured from that 
facility.  He was seen for evaluation of tinea pedis, tinea 
manum, and atopic dermatitis.  He reported a family history 
of atopy.  Clinical evaluation revealed multiple erythematous 
scaling plaques, associated with large fissures, on the hands 
and feet.  Also noted were dystrophic nails with some ungual 
debris, and macerations between the web spaces of the hands 
and feet.  The examiner noted a diagnosis of atopic 
dermatitis of the hands and feet with secondary fungal 
infection.  Oral and topical medications were prescribed, 
with follow-up contemplated in two months, if needed.



II.  Legal Analysis

A.  Service connection for tinnitus

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
evidence which establishes that his current disability either 
began in or was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Such a determination requires a finding of 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well-grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. 174 (2000) (per curiam).  

However, we observe that the United States Congress has 
recently passed, and the President has signed into law, 
legislation repealing the requirement that a claim be well 
grounded.  Several bills were involved in that process, and 
the legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, including records 
submitted by the veteran and his representative, and 
examination of the veteran by VA, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim.  Moreover, we note that the RO did not deny the 
tinnitus claim as not well grounded.  Accordingly, even 
though the RO denied the appellant's claim before enactment 
of the VCAA, there is no prejudice in the Board's reviewing 
this issue on the merits.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.

The veteran is claiming that he currently has tinnitus which 
was incurred while he was on active duty.  In this regard, 
the Board notes that the service medical records are silent 
regarding complaints, clinical findings, and diagnoses of 
tinnitus.  The evidence in this case discloses that the first 
post-service evidence of tinnitus is found in a private 
medical statement dated in July 1992, many years after 
service.  In fact, the veteran stated that he had experienced 
problems with a low-pitched tinnitus that had been present 
for the past two years.  The examiner stated that he 
suspected that the veteran's bilateral tinnitus was related 
to his hearing loss, which is not service-connected.  He also 
noted that the chances of acoustic neuroma being present 
bilaterally would be quite unlikely.  

The veteran has submitted no competent medical evidence to 
establish a nexus between any current tinnitus and his 
service.  The only evidence that would support the veteran's 
claim is found in his own statements.  However, lay evidence 
is inadequate to establish a medical nexus.  See Espiritu, 
Routen, supra.  Therefore, on the record before us, we have 
no basis for a grant of service connection for tinnitus.  
Application of the benefit-of-the-doubt doctrine has been 
considered with respect to this claim, but the Board finds 
that there is no approximate balance of positive and negative 
evidence such as to warrant its application.  




B.  Increased rating for bronchial asthma

This aspect of the appeal is based upon the veteran's 
assertion that his service-connected bronchial asthma is more 
severe than previously evaluated.  Having considered the 
Veterans Claims Assistance Act of 2000, the Board is 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).  

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating respiratory disorders, as set forth in 38 C.F.R. 
§ 4.97.  See 61 Fed. Reg. 46,720 (1996).  These changes 
became effective on October 7, 1996.  See 38 C.F.R. § 4.97 
(2000).  The RO applied the revised criteria in its 
evaluation of the veteran's service-connected bronchial 
asthma, and the veteran was notified of its decision in an 
October 1998 SSOC, which at that time denied him a disability 
evaluation greater than 10 percent.  



Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's asthmatic disorder 
under both the old and current regulations, to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.  

Prior to the regulatory changes, the veteran's service-
connected bronchial asthma had assigned to it a 10 percent 
disability rating under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6602, for bronchial asthma, as in effect 
before October 7, 1996.  Based upon that regulatory scheme, a 
10 percent rating was warranted for mild bronchial asthma, 
characterized by paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  A 30 
percent rating was warranted for moderate bronchial asthma 
with asthmatic attacks rather frequent (separated by only 10-
14 day intervals), with moderate dyspnea on exertion between 
attacks.  The next higher schedular evaluation of 60 percent 
required severe disability with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication, 
more than light manual labor precluded.  A 100 percent rating 
was assigned for pronounced bronchial asthma, i.e., asthmatic 
attacks very frequently with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, DC 6602 (1996).  

It is clear that the veteran's asthma presents ongoing 
symptoms including wheezing, coughing, dyspnea on exertion, 
tightness in the chest and chest pain; the veteran also 
reports daily use of inhalers and medications to control his 
bronchial asthma.  However, the treatment records do not show 
evidence of frequent asthmatic attacks separated by 10-14 day 
intervals with moderate dyspnea between attacks as

required for a 30 percent rating under the old criteria, and 
there is not a question as to which evaluation should apply.  
38 C.F.R. § 4.7.  

Under the current version of Diagnostic Code 6602, as in 
effect on and after October 7, 1996, a 10 percent rating is 
warranted for FEV-1 of 71 to 80 percent predicted, or FEV-
1/FVC of 71 to 80, or intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
for bronchial asthma where it is manifested by FEV-1 of 56 to 
70-percent predicted, or FEV-1/ FVC of 56 to 70 percent, or 
daily inhalation or oral bronchodilator therapy, or 
inhalation anti-inflammatory medication.  The next schedular 
evaluation of 60 percent requires FEV-1 of 40- to 55-percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for FEV-1 less than 40-percent 
predicted, or FEV-1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high 
dose cortico-steroids or immuno-suppressive medications.  38 
C.F.R. § 4.97, DC 6602 (2000).  

After having reviewed the evidence of record, the Board finds 
that the evidence, since March 1998, supports the grant of a 
30 percent evaluation for bronchial asthma.  In September 
1995, the veteran reported that he had not been hospitalized 
for a bronchial asthma attack in about one year.  However, at 
the time of the May 1998 examination, the veteran stated that 
he was receiving treatment for his bronchial asthma about 
once every two to three months, and that he was having 
dyspnea on exertion between attacks.  A pulmonary function 
test performed in March 1998 revealed the FEV-1/FVC was 69 
percent post bronchodilator.  

Here, the Board finds that the application of 38 C.F.R. 
§ 4.7, and the doctrine of reasonable doubt, is raised by the 
evidence.  Where there is a question as to which of the two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Id.  A pulmonary 
function test performed in November 1997 revealed an FEV-
1/FVC of 73 percent, which would fall under the 10 percent 
evaluation under the new criteria.  However, the March 1998 
pulmonary function test revealed that FEV-1/FVC was 69 
percent and the records indicated that the veteran required 
daily use of inhalers and medications to control his 
symptoms, which would fall under the 30 percent evaluation 
under the new criteria.  The Board thus finds that the 
veteran's service-connected bronchial asthma more nearly 
approximates the 30 percent disability evaluation under the 
new criteria.  

Having concluded that the medical findings place the 
veteran's condition close enough to the next higher rating to 
resolve any doubt in his favor, we also find that an 
evaluation in excess of 30 percent is not warranted.  In 
reviewing the old criteria, the appellant has not reported 
asthma attacks of one or more a week on a persistent basis or 
having marked dyspnea on exertion between attacks.  Light 
manual labor has not been precluded.  In reviewing the new 
criteria, the FEV-1 or FEV-1/FVC has not fallen in the range 
of 40 to 50 percent.  The veteran denied having to visit a 
physician for treatment of his asthma.  An evaluation in 
excess of 30 percent for asthma is therefore not warranted.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that codes other than DC 6602 do not 
provide a basis to assign an evaluation higher than the 30 
percent rating assigned by this decision.  As noted above, 
there is not a preponderance of evidence favoring the 
veteran's claim to a 30-percent rating, but we have found a 
balance of the evidence sufficient for application of the 
benefit-of-the-doubt doctrine.  

The Board would note that, although the issue of effective 
date is not before us, the RO will be guided in assigning the 
effective date by the fact that the March 1998 pulmonary 
function test is the basis for our decision.  We further note 
that any future evaluation of the veteran's disability due to 
bronchial asthma will be accomplished solely under the 
current, revised rating criteria. The application of both the 
former and the current criteria in this appeal was occasioned 
by the fact that the regulations were amended during the 
pendency of the claim.


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to a 30 percent rating for bronchial asthma is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  


REMAND


I.  Increased rating for tinea pedis; service connection for 
a skin disorder
of the hands, claimed as secondary to tinea pedis

Service connection is in effect for tinea pedis, rated as 10 
percent disabling.  Statements from the veteran are to the 
effect that the current skin condition of his hands is simply 
the spreading or worsening of the service-connected skin 
disorder of the feet.  Medical evidence of record reflects 
that the veteran began complaining of, and receiving 
treatment for a skin condition involving his hands in 1993.  
In fact, during a VA examination in December 1993, 
examination showed extremely thickened skin with fissuring, 
tender, peeling, and cracking of the entire soles; it was 
noted that a similar eruption, less severe but also somewhat 
tender, peeling, and cracking, was present over the palms.  
The impression was hyperkeratosis palmaris et plantaris.

On examination in November 1996, the hands revealed 
thickening and fissuring on the entire palmar aspect.  In May 
1998, a VA examiner noted that the veteran had been diagnosed 
with chronic hyperkeratotic dermatitis of both the palms and 
the soles, producing fissures and itching.  Subsequent to a 
VA examination in October 1999, the examiner stated that the 
veteran's condition of his hands and feet was the result of 
dermatophyte infections, and might be partly related to his 
atopic nature. Finally, a VA physician noted a diagnosis of 
atopic dermatitis of the hands and feet, with secondary 
fungal infection, in January 2000.   

After careful consideration, the Board finds that, while the 
medical evidence does not contain a definitive diagnosis of 
secondary causation, it does suggest that the veteran's skin 
disorder of the hands is directly related to his service-
connected tinea pedis.  Prior to final adjudication of the 
claim on the merits, however, we believe that additional 
development is warranted.  VA's duty to assist, both under 
previous law and the VCAA, requires that the veteran be 
afforded a VA examination with respect to this disability, 
which will take into account the records of prior medical 
history and will elicit an opinion as to the etiology of the 
disability.  See Pond v. West, 12 Vet.App. 341, 346 (1999); 
Moore v. Derwinski, 1 Vet.App. 401, 405 (1991).

In this regard, the Board observes that, although during the 
course of this appeal the veteran was afforded VA general 
medical and dermatological examinations in May 1998 and 
October 1999, respectively, and was diagnosed as having 
hyperkeratotic dermatitis of both the palms and the soles, 
and dermatophytosis and keratoderma of the hands and feet, 
respectively, neither examining physician offered an opinion 
with respect to the etiology of these disabilities.  Only 
independent medical evidence may be considered to support the 
Board's ultimate decision, and we must secure an advisory 
opinion rather than substitute our own judgment for that of 
medical experts.  See Colvin v. Derwinski, 1 Vet.App. 171, 
175 (1991).

Accordingly, because there appears to be competent evidence 
in this case which suggests a possible nexus between the 
veteran's service-connected tinea pedis and his current skin 
disorder of the hands, and in order to afford the veteran due 
process of law, we will seek additional development of the 
record prior to a review of the merits of the veteran's 
claim.  In addition, because of the possibility that the skin 
disorders of the hands and feet are inextricably intertwined, 
we will defer action on the issue of increased rating for the 
tinea pedis, pending further examination. 

II.  Increased rating for peptic ulcer disorder with 
duodenitis

The veteran is currently rated under Diagnostic Code 7305 in 
VA's Schedule for Rating Disabilities.  According to that 
diagnostic code, a moderate disability, manifested by 
recurring episodes of severe symptoms two or three times per 
year averaging 10 ten days in duration, or with continuous 
moderate manifestations, is rated 20 percent disabling; a 40 
percent evaluation may be assigned when a duodenal ulcer is 
moderately severe, with impairment of health manifested by 
weight loss and anemia or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times a 
year.  A 60 percent evaluation may be assigned when a 
duodenal ulcer is severe, with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena and manifestations of anemia and weight 
loss productive of definite impairment of health.  

The records reflect that the veteran was last examined for 
his stomach disorder in May 1998.  The record reflects that 
the veteran has been treated for symptoms of his peptic ulcer 
disease since that time.  Significantly, in January 1999, the 
veteran was seen for complaints of severe stomach pain and 
bloody stools, red and black in color.  He was again seen in 
March 1999 for follow up evaluation of abdominal pain after 
eating; it was noted that he had X-rays months before, which 
were negative.  The treating physician noted that further 
evaluation was recommended.  A biopsy was performed in April 
1999, which showed no pathology in the antrum, and mild 
chronic inflammation, hyperplasia of the epithelium, and 
inflammation in the inguinal region; however, the complete 
report of the biopsy is not of record.  Moreover, the records 
appear to indicate that some of the symptoms reported by the 
veteran are due to a currently diagnosed hiatal hernia; 
therefore, there remains a question as to the current 
severity of his service-connected peptic ulcer disease.  

The Board notes that the medical evidence of record is 
insufficient to rate the veteran's peptic ulcer disease with 
duodenitis.  An examiner has not taken into consideration the 
complaints of severe stomach pain after eating, and the 
presence of bloody stools.  The Board finds that the veteran 
should be afforded a VA stomach/duodenum examination in order 
to determine the current level of the service-connected 
disability.  The examiner should initially review all of the 
medical evidence of record and the veteran's complaints, as 
well as the rating criteria for DC 7305.  In terms of the 
rating criteria, the examiner should determine whether the 
veteran has weight loss and anemia, recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
times a year, whether the veteran's pain is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, and/or manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

Neither the VA examination reports of record nor any clinical 
treatment notes clearly describe the frequency or intensity 
of any "episodes" related to the veteran's service-
connected peptic ulcer disease with duodenitis.  This 
information is necessary in order to rate the disability.  38 
C.F.R. § Part 4, DC 7305.  

III.  Increased rating for post-traumatic headaches, 
residuals of scalp injury

A preliminary review of the record reveals that the RO 
initially granted service connection for headaches, as 
residuals of a scalp injury, in August 1982, and assigned a 
10 percent disability evaluation pursuant to 38 C.F.R. 
§ 4.130, DC 9304.  The RO made this determination based upon 
findings of a VA examination in July 1982 that related the 
veteran's headaches to his scalp wound sustained in service.  
Purely subjective complaints such as headaches, recognized as 
symptomatic of brain trauma, will be rated at 10 percent, and 
no more, under DC 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under DC 9304 are not assignable in the absence 
of a diagnosis of multi-infarct dementia associated with 
brain trauma.  38 C.F.R. Part 4, DC 8045.  However, we note 
that the veteran has not been diagnosed with "brain 
disease."  

The Board observes that, in evaluating the veteran's 
headaches, the RO has continuously used the criteria under DC 
8100, for migraine headaches, determining that the disorder 
was consistent with characteristic prostrating attacks, 
occurring on an average of one in 2 months over the last 
several months.  Under that Code, a 30 percent disability 
rating is appropriate if the disability picture involves 
characteristic prostrating attacks occurring on an average of 
once a month over the past several months, and a 50 percent 
rating is appropriate when the disability picture encompasses 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, DC 8100.  

The veteran has not been afforded a VA neurological 
examination with respect to his service-connected post-
traumatic headaches since April 1994, and that medical 
evidence submitted since that time is inadequate for the 
purpose of determining the nature and severity of this 
disability.  Although the veteran was afforded a VA 
examination in May 1998, the Board finds that the information 
contained in the examination report is too vague concerning 
the severity or consistency of the veteran's headaches to 
determine the appropriate disability rating.  Thus, the Board 
finds that an additional VA examination is necessary in order 
to better assess the frequency and severity of the headaches.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, and to ensure 
that potentially available service medical records are 
obtained, the case is REMANDED to the RO for the following 
action: 

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
skin disorder of the hands and feet, 
peptic ulcer disease, and/or headaches 
May 1998.  Thereafter, with any necessary 
authorization from the veteran, the RO 
shall comply with 38 C.F.R. § 3.159, 
including by attempting to obtain copies 
of pertinent treatment records identified 
by the veteran which are not currently of 
record.  

2.  The RO should then arrange for the 
veteran to undergo a VA dermatological 
examination to determine the current 
nature, etiology, and severity of the 
skin disorder(s) of his hands and feet.  
The claims file, to include a copy of 
this Remand, must be made available to 
the examiner before the examination, for 
proper review of the medical history.  
All necessary tests and clinical studies 
should be accomplished, and all symptoms 
and clinical findings must be reported in 
detail.  The examiner should determine 
and report the current diagnoses 
pertaining to the hands and feet.  The 
examiner is also requested to review the 
service medical records and all pertinent 
post-service medical records, and render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current skin disorder involving the hands 
is etiologically related to and/or a 
spreading of the service-connected tinea 
pedis.  If the examiner is unable to 
provide the requested opinion with any 
degree of medical certainty, he or she 
should clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.  

3.  Thereafter, the veteran should be 
afforded a VA neurological examination to 
determine the manifestations and severity 
of his service-connected post-traumatic 
headaches.  The claims file, to include a 
copy of this Remand, must be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  All indicated tests and 
studies should be obtained or conducted 
as deemed appropriate by the examiner.  
All findings should be reported in 
detail, and, based upon the evidence and 
history, the examiner should report an 
estimate the intensity, frequency, and 
duration of the veteran's headaches, to 
the extent medically feasible.  The 
examiner should also indicate all 
pertinent neurological findings.  The 
basis for all conclusions reached should 
be provided.  

4.  The RO should also be accord the 
veteran a VA gastroenterology 
examination, during an active phase of 
his service-connected gastrointestinal 
disorder, if feasible.  The claims file, 
to include a copy of this Remand, must be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examiner should 
determine the current nature and severity 
of the service-connected peptic ulcer 
disease with duodenitis, with all 
necessary tests and data reported, 
including height and weight, either an 
upper gastrointestinal series or an 
endoscopy if the veteran consents, 
complete blood count, and an assessment 
of the veteran's nourishment status.  
Also to be determined are the current 
manifestations of the veteran's peptic 
ulcer disease, including, but not limited 
to the degree to which ulcer pain is 
relieved by standard therapy; whether the 
veteran has periodic vomiting, or 
recurrent hematemesis or melena; whether 
his gastric ulcer is manifested by 
anemia, weight loss, or resulting 
impairment of health; whether episodes of 
symptoms are severe or incapacitating; 
whether the manifestations are 
continuously moderate, how many days 
symptomatic episodes last; and how many 
times per year symptomatic episodes 
occur.  Inasmuch as this examination is 
to be conducted for compensation rather 
than for treatment purposes, the examiner 
should address the impairment caused by 
the veteran's peptic ulcer disease with 
duodenitis as compared to the impairment 
caused by any other gastrointestinal 
disorders found on the examination.  

5.  The veteran should be informed that 
his cooperation is vitally important to a 
resolution of his claims for increase, 
and that his failure to cooperate may 
have adverse consequences.  The veteran 
is hereby advised that the provisions of 
38 C.F.R. § 3.655 could require adverse 
action on his claim if he does not comply 
with reasonable requests of the RO in 
developing the claim.  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports. If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports and special studies, or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes").  See Stegall v. West, 11 
Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the veteran's claim for 
secondary service connection for a skin 
disorder of the hands, as well as his 
claims for increased ratings for tinea 
pedis, headaches, and peptic ulcer 
disease with duodenitis.  With respect to 
the claim for headaches, the RO must 
determine whether the most appropriate 
analogous rating is Diagnostic Code 8100 
or DC 8045-9304, in view of the above 
discussion, which points out that the 
veteran does not appear to have brain 
disease, or dementia due to brain trauma.  

8.  If any decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



